DocuSign Envelope ID: 5E59B96D-0EE7-4121-9068-8C6E24C6D83F
                       Case 5:18-cv-00858-G Document 716-2 Filed 08/03/20 Page 1 of 3




                                                             Exhibit 2

                                                  Declaration of Shannon Farnan


            Tuesday July 28th 2020 at approximately 1730 hours I arrived at a natural pipeline location west
            of 2970 on 1510 for Strike. I walked into the property and spoke with Reed with Midship. Reed
            told me there had been a water leak that he had been called to inspect.

            At 1816 hours I received a call from Angel with Strike. Angel told me that the landowner was
            flooding the pipeline and to call the sheriff’s office to have them come out. I asked Steve Bratcher,
            another employee of Sentry, to call while Chris Looney and I went down to see what was
            happening.

            As Chris and I arrived at a group of workers near two camera stations and two light plants, I
            introduced myself to Angel. Angel told me that the property owner Steve was flooding the property
            by turning a valve on to an irrigation pipe that was beneath the surface at the right of way just
            North of where we were standing. Angel indicated that he had flown his drone to a pivot south
            west of our location that had been out of operation several days before. Angel told me that he had
            flown there several days before and observed the pipe missing and wiring disconnected. When he
            flew the drone there today, the pipe was repaired and the wiring was connected. I observed Angel
            to have a DJI controller in his hands with a cellphone connected. On the screen I could see what
            appeared to be live video of the area.

            Angel showed me where there was water seeping out of the ground. It was marked by two orange
            flags in the right of way.

            Chris and I were speaking with Reed, who said the valve to the irrigation pipe needed to be turned
            off. In previous conversation, Chris told me that he thought he knew Kent, one of the brothers who
            owned the property. We asked Reed if he thought it would be okay to call Kent to see if the valve
            could be turned off. Reed said that would be fine.

            Chris called Kent, who confirmed he was related to Steve. Kent said the valve was underwater in
            a pond and that they could not reach the valve until the water was low enough to access.


            At 1828 Deputy Peek called my cellphone, and I gave my phone to Angel who walked away to
            speak with Deputy Peek.


            I relayed this information to Angel, who said that if we knew the property owners, he was not sure
            if we were the right people to be working out here and that it might be a conflict of interest. I told
            Angel we were here to work security for Strike and had called to help resolve the issue.
DocuSign Envelope ID: 5E59B96D-0EE7-4121-9068-8C6E24C6D83F
                       Case 5:18-cv-00858-G Document 716-2 Filed 08/03/20 Page 2 of 3




            I again spoke with Deputy Peek at 1848. Deputy Peek told me that he was on his way to take a
            report and confirmed that Angel and other witnesses would be there. I asked Angel if the witnesses
            who saw what happened would stay and he said they would.

            While waiting for the Deputy to arrive, I observed Angel fly a DJI Mavic 2 and land it in the right
            of way.

            At 1921 Steve Bratcher sent me a message that said the Deputy was driving down the road to speak
            with everyone.

            Approximately 5 minutes later Deputy Peek arrived and asked who he needed to speak to about
            the incident. I walked with him to where Reed and Angel were standing. Deputy Peek began to
            speak with Reed. As he did so, Angel and approximately 6 other Strike employees got into side by
            side vehicles and drove away.

            Deputy Peek asked to speak with who he had been on the phone with. I called Angel and told him
            the Deputy wanted to speak with him. Angel told me that he knew nothing about what had
            happened. I asked him about witnessing the drone flown by the property owner and he said he did
            not know anything about the incident and that Midship was to take care of the issue. I asked him
            about flying the drone and the photos and videos he had talked about taking of the pivot. Angel
            told me that he did not know what I was talking about. I told him that he needed to talk to the
            Deputy and handed the phone to Deputy Peek. After a short conversation Deputy Peel handed me
            my phone back and said that Angel would not cooperate with him.

            While Midship employees were filling out statements, a white Ford F-250 pulled down. Deputy
            Peek approached the vehicle and spoke to the occupants who exited. After a short while Deputy
            Peek asked me to show the man, who I later learned to be Steve, the leak in the right of way. While
            walking to the right of way, Deputy Peek and Steve got into an argument. Deputy Peek said
            something to the effect of, you might be used to being the boss but you’re not my boss. Steve walked
            back to his truck and left with his passenger.

            Afterwards, Deputy Peek told us that Steve had said something to the effect of, the next person he
            felt threatened by he would fill full of holes.

            I drove up to the entrance and spoke with Steve Bratcher and advised him of the situation. On the
            way out, the Midship employees said that three trucks had pulled down into the field and they had
            left to avoid confrontation.

            I drove back down and spoke with Chris, who said that he had watched the people from the turn
            by the creek and they had moved the game cameras they had put out and started the semi.

            At 2058 hours I received a call from Angel, who inquired about the property owners being in the
            pasture. He inquired about the truck possibly moving. Myself and Chris drive down to the area in
            my vehicle and looked at the truck, which did not appear to have been moved.
DocuSign Envelope ID: 5E59B96D-0EE7-4121-9068-8C6E24C6D83F
                       Case 5:18-cv-00858-G Document 716-2 Filed 08/03/20 Page 3 of 3




            While we were at the light plants, Steve, Randy and Kent arrived (property owners). We talked to
            them for a few minutes. They expressed that they were not there to cause problems and that they
            had moved the cameras to see the leak. After checking the area, we drove back down towards the
            creek where we again spoke to the property owners. They expressed that there had been an issue
            off site between Steve and Angel and that they were going to let their attorneys handle the situation.
            After talking for about 30 minutes, the property owners left.


            I declare under penalty of perjury of the laws of the United States of America that the foregoing is
            true and correct.




                     Executed in Alma, Ellis County, Texas on July 31, 2020.

                                                                                  7/31/2020
                                                             ________________________________
                                                             Shannan Farnan
